Citation Nr: 0711274	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of service connection for a low back disorder.  

The case was remanded by the Board in October 2003 for 
procedural due process and to obtain additional information.  
In February 2006, the Board issued a decision determining 
that new and material evidence had been received to reopen 
the claim of service connection for a low back disorder.  As 
well, the Board again remanded the case for further 
procedural and evidentiary development and for a merits-
adjudication of the issue of service connection for a low 
back disorder.  

A hearing was held at the RO in January 2005 before a hearing 
officer.  A transcript of the hearing is of record.  

The RO issued a supplemental statement of the case in 
September 2006, denying on the merits service connection for 
a chronic low back disorder with sciatica.  The case was 
returned to the Board for continuation of appellate review.  


FINDING OF FACT

A chronic low back disorder, including sciatica, was not 
demonstrated in service; arthritis of the lumbar spine was 
not present to a compensable degree within the first 
postservice year; and there is no competent evidence that the 
veteran's current low back disorder is attributable to 
service.  



CONCLUSION OF LAW

A chronic low back disorder with sciatica was not incurred in 
or aggravated by service nor may arthritis of the lumbar 
spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in May 2001, April 2004, and March 
2006, VA satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claim decided herein; 
the information and evidence that VA would seek to provide; 
and the information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and post-service medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran a VA examination in connection 
with his claim.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that he injured his low back during 
military service while working heavy presses in the laundry 
room of the U.S.S. Magoffin.  He asserts that he was moved to 
sick bay after injuring his back.  He states that he was 
released from sick bay to light duty on the deck floor, as he 
could no longer perform heavy duty in the laundry room 
because of low back pain.  He maintains that he has 
experienced recurrent low back pain and muscle spasm 
throughout the years since service.

Service medical records disclose that the veteran was 
evaluated at a clinic in July 1955 for complaints of low back 
pain.  On clinical inspection, there was limited motion of 
the back, but this was subjective.  There was no muscle 
spasm.  It was found that the prostate was tender.  Prostate 
massage was performed, and the veteran experienced relief 
after massage.  He was able to sit and rise with ease after 
the massage.  He had been able to do straight leg raising 
before prostatic massage.  The impression was prostatitis.  
The veteran was assigned to light duty for two weeks.  
There were no documented recurrences of low back pain during 
service.  The spine and musculoskeletal system were evaluated 
as normal at the September 1955 examination for service 
separation.

A report of x-ray examination of the veteran's lumbar spine, 
performed in April 1974 by C. F. Martin, M.D., reveals 
dextroscoliosis, pseudoarthrosis, and joint narrowing.  
According to a March 1975 report from William C. Bogan, M.D., 
the assessment was lumbar disc syndrome.  

A report, received in March 1975 from I.E. Fixel, M.D., shows 
that the veteran was hospitalized during July 1956 for 
myelographic studies and treatment. A spinal tap revealed no 
evidence of disc protrusion.  At discharge from 
hospitalization, the veteran no longer complained of any back 
ache.  His only complaint was of weakness in the legs.  

VA clinical records disclose that the veteran underwent a 
facet rhizotomy in August 1974.  On VA examination in April 
1975, x-rays of the lumbosacral spine showed minimal 
hypertrophic changes; no other pathology of bony structures 
of the lumbosacral spine was visualized.  The diagnoses were 
low back syndrome; and sciatica and radiculitis of the right 
lower extremity.  Degenerative changes of the lumbar spine 
were also confirmed on a subsequent MRI examination by VA.

A statement, dated in March 1979, was received from E. A. 
Jackson, who indicated he was the veteran's former shipmate.  
He recalled that the veteran was hurt while working in the 
laundry room of the U.S.S. Magoffin 199.  He indicated that 
the veteran was confined to sick bay after hurting his back.  

A VA examination was performed in August 2006 to determine 
the nature and etiology of the veteran's low back disorder.  
The examiner reviewed the claims file, obtained the veteran's 
history, and recorded clinical findings.  Advanced 
degenerative changes were seen on x-rays of the lumbosacral 
spine.  

The VA examiner referenced the normal findings with respect 
to the spine and musculoskeletal system at the examination 
for the veteran's separation from military service.  He 
mentioned the inservice findings involving the prostate and 
remarked that diagnosis of prostatitis negated a conclusion 
that the complaint of back pain had originated in the 
lumbosacral spine.  The physician concluded that there was no 
medical evidence to link the veteran's current back pain to 
events or occurrences of military service.  

Degenerative changes of the veteran's lumbosacral spine were 
first verified around 1974, almost 20 years after the veteran 
completed military service.  There is no objective evidence 
of that pathology involving the low back was present during 
service or that degenerative changes of the lumbar spine, 
including any arthritis, was present to a compensable degree 
within one year of the veteran's separation from service.  

The Board has taken note of the veteran's testimony and the 
statement from a service comrade indicating that the veteran 
sustained a back injury in a ship's laundry room.  The 
appellant is competent to testify that he sustained an injury 
and that he experienced low back pain because such an 
occurrence or phenomenon is capable of lay observation.  See, 
Lanyo v. Brown, 6 Vet. App. 465 (1994).  However, the 
veteran's assertion that his current low back disorder is 
linked to an experience in military service amounts to an 
opinion about a matter of medical causation.  

The veteran's lay assertion is the only evidence linking his 
current low back disorder to military service.  There is no 
indication from the record that the veteran has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

No competent evidence has been presented showing that the 
veteran's current low back disorder is attributable to 
service.  In fact, a VA physician specifically ruled out an 
etiologic relationship between the veteran's current low back 
disorder and military service.  In doing so, the examiner 
determined that the veteran's inservice complaint of low back 
pain was not indicative of any pathology of the low back or 
lumbar spine.  
For these reasons, the claim of service connection for a 
chronic low back disorder with sciatica must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a chronic low back disorder with 
sciatica is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


